DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/14/21 has been considered.
Response to Amendment
Claims 1-33 are pending in the application. Claims 8, 17-20 and 28-31 is withdrawn from consideration as being drawn to a nonelected species.
-The 102 and 103 rejections have been withdrawn due to applicant amending the claims with limitations not disclosed by the prior art of record used in the rejections.
-The double patenting rejection has been withdrawn due to applicant amending claims 1 and 22 with limitations not encompassed by the scope of the copending application and patents used in the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 21-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Design of an automatic shift control system with self-learning ability for a bicycle journal to Lin et al.  As to claim 1, Lin discloses a controller formed of hardware that executes a software program, the controller comprising: a non-transitory computer readable storage having a learning algorithm stored in the non-transitory computer readable storage, and at least one processor operatively coupled to the non-transitory computer readable storage to execute operations (Lin, page 598, column 2, paragraph 2, line 2 "The microcontrolleris used to calculate the various riding information in the proposed automatic shift control system." And, page 594, column 1, paragraph 1, line 14 "Hence, an automatic shift algorithm is developed based on the riding habits of riders to solve the above problem." And page 594, column 2, paragraph 3, line 1 "2. Methods of automatic shift control system with self-learning ability. The flow chart of the proposed automatic shift control system is shown in Figure 1, and the design principles are illustrated in the following subsections." In other words, microcontroller is the control data creation device comprising: a non-transitory computer readable storage, automatic shift control system with self-learning ability is learning algorithm stored in the non-transitory computer readable storage, and microcontroller is at least one processor) including: an acquisition part configured to acquire input information concerning traveling of a human-powered vehicle (Lin, Figure 1, box 2, "Riding information acquisition by the microcontroller." And page 594, column 2, paragraph 4, line 1 "2.1 Riding information acquisition through a microcontroller. The riding information is calculated through a microcontroller in this study, including wheel speed, pedaling speed, outputting the shifting signals, and controlling the stepping motor." In other words, the microcontroller is an acquisition part configured to acquire input information) and a creation part configured to use the learning algorithm to create a learning model that outputs output information concerning control of a component of the human-powered vehicle based on the input information (Lin, Figure 1, box 3, "Finish learning?" and page 598, column 1, paragraph 3, line 1 "2.3 Self-learning algorithm of the proposed system. In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is fulI, the learning is complete..." The microprocessor houses the self-learning algorithm which is used to create the learning model, called the algorithm of automatic shift control, which is used to shift gears. In other words, the self-learning algorithm in learning mode is the creation part), the controller being configured to operate in a learning mode (Section 2.3, self learning mode) and in an automatic control mode (Section 2.2 or 3) and the controller being an electronic controller or a microcomputer having the non- transitory computer readable storage stored therein (describes using a microcontroller).

As to claim 2, wherein the output information is at least one of a gear stage and a gear ratio for a transmission (Section 2.3 describes threshold outputs x-2s or x+2s for shifting).

As to claim 3, wherein the input information includes at least one of a traveling speed of the human-powered vehicle and a cadence of a crank of a driving mechanism (Section 2.2 and 2.3 describes using wheel speed and pedal speed as inputs).

As to claim 9, wherein the processor further executes an operation that includes an evaluation part that evaluates the output information output from the learning model, the creation part being configured to update the learning model based on an evaluation by the evaluation part (Lin, Figure 1, box 3, "Finish learning?" and page 598, column 1, paragraph 3, line 1 "2.3 Self-learning algorithm of the proposed system. In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is fulI, the learning is complete, and the mean value s and the standard deviations of the pseudo pedaling speed data are calculated to obtain the lower threshold value, which is A 2,v, and the upper threshold value, which is A 4 2:< for shifting. It is worth pointing out that the lower and upper thresholds are updated only when the rider reenters the learning mode." The self-learning algorithm evaluates the output information is the evaluation part, and the self-learning updates itself when in the learning mode is the creation part. In other words, the self-learning algorithm functions as the evaluation part and the creation part.)

As to claim 21, further comprising a transmission device that transmits a created learning model (via the microcontroller).

As to claim  22, Lin discloses a controller formed of hardware that executes a software program, the controller comprising: a non-transitory computer readable storage having a learning model that outputs output information concerning control of a component of a human-powered vehicle based on input information concerning traveling of the human-powered vehicle; at least one processor operatively coupled to the non-transitory computer readable storage to execute operations (Lin, page 598, column 2, paragraph 2, line 2 "The microcontrolleris used to calculate the various riding information in the proposed automatic shift control system." And, page 594, column 1, paragraph 1, line 14 "Hence, an automatic shift algorithm is developed based on the riding habits of riders to solve the above problem." And page 594, column 2, paragraph 3, line 1 "2. Methods of automatic shift control system with self-learning ability. The flow chart of the proposed automatic shift control system is shown in Figure 1, and the design principles are illustrated in the following subsections." In other words, microcontroller is the control data creation device comprising: a non-transitory computer readable storage, automatic shift control system with self-learning ability is learning algorithm stored in the non-transitory computer readable storage, and microcontroller is at least one processor) including: an acquisition part configured to acquire the input information (Lin, Figure 1, box 2, "Riding information acquisition by the microcontroller." And page 594, column 2, paragraph 4, line 1 "2.1 Riding information acquisition through a microcontroller. The riding information is calculated through a microcontroller in this study, including wheel speed, pedaling speed, outputting the shifting signals, and controlling the stepping motor." In other words, the microcontroller is an acquisition part configured to acquire input information); and a control part configured to control the component based on the output information output from the learning model by inputting the input information acquired by the acquisition part to the learning model (Lin, Figure 1, box 3, "Finish learning?" and page 598, column 1, paragraph 3, line 1 "2.3 Self-learning algorithm of the proposed system. In the learning mode, the current pseudo pedaling speed is recorded at intervals until the data flash is full. Once the data flash is fulI, the learning is complete..." The microprocessor houses the self-learning algorithm which is used to create the learning model, called the algorithm of automatic shift control, which is used to shift gears. In other words, the self-learning algorithm in learning mode is the creation part), the controller being configured to operate in a learning mode (Section 2.3, self learning mode) and in an automatic control mode (Section 2.2 or 3), and the controller being an electronic (describes using a microcontroller).

As to claim 23, wherein the output information is at least one of a gear stage and a gear ratio for a transmission (Section 2.3 describes threshold outputs x-2s or x+2s for shifting).

As to claim 26, further comprising a user operable input device configured to accept a designation operation concerning the output information, the learning model being started to be updated upon determining the designation operation is accepted by the user operable input device (page 598, column 2, paragraph 3, line 1 "During cycling, the riders can choose different ways of shifting by the mode switch. In the manual mode, the riders can decide when to shift manually; while in the automatic mode, the system will determine the best timing for shifting according to the proposed shift strategy." And page 598, column 2 paragraph 1, line 3 "Therefore, the system learning process only needs to store the cumulative values and the square cumulative values of the pseudo pedaling speed data in the data flash. The stored data can be still retained in the memory when the power is off. Therefore, by adding flags in the program, we can judge if the system has learnt by reading the flags, in order to determine whether to enter the learning mode automatically." In other words, choose different ways of shifting is designation operation, mode switch is user operable device, learning process is input information, and store the cumulative values is update the learning model by the input data and a detail of the operation performed by the user operable input device.)

As to claim 27, wherein the learning model is stopped being updated after a predetermined time has elapsed (when the data flash is full, Section 2.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of Heckmann (previously cited art). Lin discloses the input information including detection data of the human-powered vehicle, but doesn’t disclose detecting attitude of vehicle data.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Lin with attitude detected data in view of Heckmann to acquire knowledge about skills of rider to ensure suitable operating conditions of the bicycle thus ensuring low cost operation of bicycle.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of Bejestan (previously cited art). Lin discloses the input information including detection data of the human-powered vehicle, but doesn’t disclose detecting posture of user riding on vehicle.
Bejestan discloses a processor for detecting data and shows that it is well known in the art to detect data including posture of the rider of a human powered vehicle ([0005], lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Lin with rider posture detection data in view of Bejestan to acquire knowledge about skills of rider to ensure suitable operating conditions of the bicycle thus ensuring low cost operation of bicycle.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of CN 106896723 (previously cited art). Lin discloses the input doesn’t disclose detecting a traveling environment.
CN discloses a processor for detecting data and shows that it is well known in the art to detect data of a traveling environment of the human-powered vehicle ([0083], line 477, slope, gradient).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Lin with travel environment detection data in view of CN to acquire road gradient information to ensure suitable operating conditions for vehicle.

Allowable Subject Matter
Claims 32 and 33 are allowed.
Claims 7, 10-16, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
- a non-transitory computer learning model disposed upon a non-transitory computer readable storage medium and executable by a processor having an input layer to which input information concerning traveling of a human-powered vehicle is input; an output layer from which output information concerning control of a component of the vehicle is output; and an intermediate layer that is trained based on training data including a detail of operation accepted by a user operable input device that accepts a designation operation concerning the output information, the learning model being used for processing of acquiring input information and applying the information to the input layer, performing a computation based on the intermediate layer, and outputting the output information corresponding to the input information from the output layer and in combination with the limitations as written in claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claims 7 and 10) the combination of limitations as recited in both claims.
-(as to claim 24), further comprising a user operable input device configured to accept a designation operation of at least one of a gear stage and a gear ratio for the transmission, the acquisition part being configured to temporarily store a plurality of pieces of the input information in time series one by one in the non-transitory computer readable storage, and upon determining acceptance of the designation operation by the user operable input device, the pieces of the input information acquired before and after a timing when the designation operation is performed is read out from the non-transitory computer readable storage so as to be set as input data, and the learning model is updated based on training data including the input data and at least one of the gear stage and the gear ratio designated by the operation of the user operable input device.
-(as to claim 25), further comprising a user operable input device configured to accept a designation operation concerning the output information, the acquisition part being configured to temporarily store a plurality of pieces of the input information in time series one by one in non-transitory computer readable storage, and upon determining acceptance of the designation operation by the user operable input device, the pieces of the input information acquired before and after a timing when the designation operation is performed is read out from the non-transitory computer readable storage so as to be set as input data, and the learning model is updated based on training data including the input data and the output information designated by the operation of the user operable input device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-The prior art of record cited in the PCT written opinion has been acknowledged, however the prior art used in combination with the U.S. patent 6047230 doesn’t seem to meet the limitations as recited in claims 1, 22 and 32.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 31, 2021